Case 2:16-cv-00147-JRG Document 92 Filed 10/05/18 Page 1 of 2 PageID #: 3994



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 PACKET INTELLIGENCE LLC,

                     Plaintiff,

         v.
                                                     Civil Action No. 2:16-CV-00147
 SANDVINE CORPORATION, and
 SANDVINE INCORPORATED ULC

                     Defendants.


                                       NOTICE OF APPEAL

        Notice is hereby given that Plaintiff Packet Intelligence LLC in the above-named case

hereby appeals to the United States Court of Appeals for the Federal Circuit from the Final

Judgment entered in this case on February 9, 2018 (Dkt. 66) and the Court’s Denial of Plaintiff’s

Motion for Judgment as a Matter of Law on Infringement and, in the Alternative, Motion for a

New Trial dated September 7, 2018 (Dkt. 91).

        Included herewith is payment of the filing fee ($5.00) and the docketing fee ($500.00) as

required by 28 U.S.C. § 1917, Federal Circuit Rule 52(a)(2), Federal Rule of Appellate Procedure

3(e), and the U.S. District Court for the Eastern District of Texas fee schedule.


 Dated: October 5, 2018                             Respectfully submitted,

                                                    /s/ Steven W. Hartsell
                                                    Paul J. Skiermont (Bar No. 24033073)
                                                    Sarah E. Spires (Bar No. 24083860)
                                                    Sadaf R. Abdullah (Bar No. 24093500)
                                                    Alexander E. Gasser (Bar No. 1022659WI)
                                                    Steven W. Hartsell (Bar No. 24040199)
                                                    Steve J. Udick (Bar No. 24079884)
                                                    SKIERMONT DERBY LLP
                                                    1601 Elm Street, Suite 4400
                                                    Dallas, Texas 75201
                                                    Tel. (214) 978-6600
Case 2:16-cv-00147-JRG Document 92 Filed 10/05/18 Page 2 of 2 PageID #: 3995



                                                  Fax (214) 978-6601
                                                  pskiermont@skiermontderby.com
                                                  sspires@skiermontderby.com
                                                  sabdullah@skiermontderby.com
                                                  agasser@skiermontderby.com
                                                  shartsell@skiermontderby.com
                                                  sudick@skiermontderby.com

                                                  William E. Davis, III
                                                  Texas State Bar No. 24047416
                                                  THE DAVIS FIRM, PC
                                                  213 N. Fredonia Street, Suite 230
                                                  Longview, Texas 75601
                                                  Telephone: (903) 230-9090
                                                  Facsimile: (903) 230-9661
                                                  Email : bdavis@bdavisfirm.com

                                                  Counsel for Plaintiff
                                                  Packet Intelligence LLC


                                CERTIFICATE OF SERVICE

       I hereby certify that on October 5, 2018, the foregoing document was filed electronically

through the Court’s Electronic Case Filing System. Service of this document is being made upon

all counsel of record in this case by the Notice of Electronic Filing issued through the Court’s

Electronic Case Filing System on this date.

                                                     By: /s/ Steven W. Hartsell




                                                 2
